Judgment and order reversed and new trial granted, with costs to appellant to abide event. Held, that the trial court erred in excluding the testimony which tended to show a satisfaction and ademption of the legacy during the lifetime of the testatrix, and holding as a matter of law at the close of the evidence that the plaintiff was entitled to recover the full amount of her legacy. While the testimony was not competent for the purpose of showing a revocation or modification of the will, it should have been received upon the question of satisfaction and ademption of the legacy. All concur.